Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 01/20/2021.
Claims 1-26 are pending and presented for examination. 
Objections to the drawings are withdrawn. Rejection of claim 17-19 under 112(b) is withdrawn. Rejection of claims 10-16, 25-26 under 35 USC 101 is withdrawn. 

Response to Arguments
Applicant’s arguments, see pgs 4-5, filed 01/20/2021, with respect to the rejection(s) of claims 1-26 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Youn et al. (US 2020/0120570 A1). Note that this reference is different from previously cited Youn reference (which was cited inadvertently in the header of the rejection). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6, 8-12, 15-21, 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. (US 2020/0120570 A1, as supported by its provisional application # 62/434,433).

Regarding claims 1, 10, 17, 25, Youn discloses a base station handover method or system and a storage medium, storing a computer program, wherein when the computer program is executed, the steps of the methods, comprising: 
receiving, by a first Access and Mobility management Function AMF, handover request information sent from a first base station, wherein the handover request information is used to request a handover of a user equipment from the first base station to a second base station (see fig. 15, discloses message 1 HO required message between source BS and AMF, see also par. 0272-0274); 
sending, from the first AMF, a handover preparation request to the second base station requesting target resources for the user equipment under the condition that there is no need for the user equipment to carry out a cross-AMF handover (see par. 0275-0277, describes the condition, fig. 15 message 4, HO request from AMF to target BS), wherein the handover preparation request carries the handover request information and session information of the user equipment (see fig. 15, message 4 indicates carrying PDU session information and other information for handover), and during the cross-AMF handover, an AMF of the user equipment changes from the first AMF to a second AMF (fig. 17, describes wherein AMF change is required for cross AMF handover, see messages 3, 9, second AMF performing controlling 
sending, from the first AMF, the handover request information to the second AMF under the condition that there is a need for the user equipment to carry out the cross-AMF handover (see fig. 17, message 2 discloses sending HO request from source to target AMF when AMF needs to be changed, see also par. 0304-0312), and sending, from the second AMF, the handover preparation request to the second base station requesting the target resources for the user equipment (see fig. 17, message 9, discloses sending HO request to target base station, par. 0322-0324).

Regarding claims 21, 26, Youn discloses a base station handover method and a storage medium, storing a computer program, wherein when the computer program is executed, the steps of the method, comprising: 
receiving, by a second Access and Mobility management Function AMF, handover request information sent from the first AMF (see fig. 17, message 2 is equivalent to HO request), wherein the received handover request information is sent after the first AMF receives the handover request information sent from the first base station (see fig. 17, message 1, discloses the source BS sends the HO request to first AMF) and when the user equipment needs to carry out a cross-AMF handover (fig. 17, describes wherein AMF change is required for cross AMF handover, see messages 3, 9, second AMF performing controlling functions to carry out handover, thereby changing AMF from source to target AMF, see also par. 0304-0311); 

during the cross-AMF handover, the AMF of the user equipment changes from the first AMF to a second AMF (fig. 17, describes wherein AMF change is required for cross AMF handover, see messages 3, 9, second AMF performing controlling functions to carry out handover, thereby changing AMF from source to target AMF, see also par. 0304-0311); and 
sending a handover preparation request to the second base station requesting target resources for the user equipment (see fig. 17, message 9, discloses sending HO request to target base station, par. 0322-0324).

Regarding claims 2, 11, 18, Youn discloses the method wherein, before the step of sending, from the first AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the first AMF, the session information of the user equipment from a first Session Management Function SMF (see fig. 15, messages 2-3, discloses receiving session information from SMF, par. 280).

Regarding claim 3, 12, 19, Youn discloses the method wherein the step of obtaining, by the first AMF, the session information of the user equipment from the first SMF, comprises: obtaining, by the first AMF, session information of each of sessions from the first SMF corresponding to the session in the case where the user equipment has multiple sessions (par. 278-0282, par. 0455, discloses wherein each session of the multiple sessions are handed over).



Regarding claim 8, Youn discloses the method further comprising: sending, by the first base station, a handover command carrying the indication information of the target resource to user equipment in the case where the first base station receives a response message to the handover request information (see fig. 16, discloses source gNB sending HO command with target gNB), wherein the user equipment is switched to the second base station according to an indication of the handover command and the session is carried through the target resource (see fig. 16, message 14-19, discloses path switch and routing data via target gNB).

Regarding claim 9, 16, Youn discloses the method wherein the session information comprises quality of service QoS information of the session (par. 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 13-14, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. in view of Wang et al. (US 2019/0150219 A1). 

Regarding claims 4, 13, 22, Youn discloses the method wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the second AMF, the session information of the user equipment from the first SMF in the case where a connection with the first SMF is able to be 
Although, Youn discloses a case where the connection with the first SMF is not able to be established (see par. 0530-0533) it fails to disclose but Wang discloses obtaining, by the second AMF, the session information of the user equipment through the second SMF in the case where the connection with the first SMF is not able to be established, wherein the second SMF is a SMF allocated by the second AMF to the user equipment (see par. 0110, discloses an AMF selecting SMF based at least on DNN, SMF load conditions, i.e. if a particular SMF is loaded with 100%, it is unreachable and connecting via less loaded SMF).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining, by the second AMF, the session information of the user equipment through the second SMF in the case where the connection with the first SMF is not able to be established, wherein the second SMF is a SMF allocated by the second AMF to the user equipment as described by Wang. 
The motivation for doing so would be to allow determining a more optimal SMF. 

Regarding claims 5, 14, 23, Youn discloses the method wherein the step of obtaining, by the second AMF, the session information of the user equipment through the second SMF, comprises: sending, by the second AMF, the handover preparation request to the second SMF after the second SMF is allocated to the user equipment, to instruct the second SMF to obtain the session information of the user equipment from the first SMF (see fig. 17, discloses target AMF sending message through source SMF to target SMF to setup and retrieve session); and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. in view of Vrzic et al. (US 2018/0227873 A1). 

Regarding claim 7, Youn fails to disclose the method wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: judging, by the second AMF, whether there is an address matching the address information of the first SMF in a preset address set, wherein the address in the preset address set is an address allowing for a connection of the second AMF, wherein in the case where there is an address matching the address information of the first SMF in the preset address set, it is determined that the second AMF is able to establish a connection with the first SMF, and in the case where there is no address matching the address information of the first SMF in the preset address set, it is determined that the second AMF is not able to establish a connection with the first SMF.
Vrzic discloses a network repository function (NRF) for maintaining a list of connectable SMFs (see par. 0067-0069). It discloses AMF retrieves the list of SMF and selecting a possible SMF that matches a pre-exiting criteria, such as a network slice, S-NSSAI or C-NSSAI. See Id. Youn further discloses when the UE is roaming, certain PDU sessions are not allowed to carry over or handed over to visited network (par. 0676). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include judging if the particular UE is allowed to hand over the 
The motivation for doing so would be to allow controlling the access to the SMF based on registered service. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Nishant Divecha/            Primary Examiner, Art Unit 2466